Citation Nr: 1106400	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for lumbar degenerative 
joint disease with chronic low back pain, currently rated as 40 
percent disabling.

2.  Entitlement to an initial rating in excess of 20 percent for 
sensory radiculopathy S1 dermatome.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to December 1993 
and from March 1994 to March 1998.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
and an October 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Seattle, Washington (on behalf of 
the RO in Reno, Nevada).

The August 2008 rating decision denied a rating in excess of 20 
percent for the Veteran's low back disability and also denied 
entitlement to TDIU.  An October 2009 rating decision increased 
the rating for the Veteran's low back disability to 40 percent 
disabling, effective October 15, 2007, the date of receipt of the 
Veteran's increased rating claim.  The October 2009 rating 
decision also granted the Veteran service connection for sensory 
radiculopathy S1 dermatome and assigned a 20 percent initial 
rating, effective October 15, 2007.

In March 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  Evidence pertinent to 
the matters on appeal was received contemporaneously with the 
Veteran's March 2010 Board hearing and the Veteran has waived 
initial RO consideration of this evidence.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
service-connected low back disability has been manifested by 
complaints of back pain with functional impairment comparable to 
limitation of low back flexion to no less than 10 degrees and 
limitation of low back extension to no less than 15 degrees; 
unfavorable ankylosis of the entire thoracolumbar spine is not 
shown or approximated.

2.  Throughout the rating period on appeal, the Veteran's sensory 
radiculopathy S1 dermatome has been manifested by complaints of 
left buttocks pain and left thigh pain resulting in moderate 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbar 
degenerative joint disease with chronic low back pain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5242, 5243 (2010).

2.  The criteria for an initial rating in excess of 20 percent 
for sensory radiculopathy S1 dermatome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8520 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As previously defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is required to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

As the October 2009 rating decision granted service connection 
for sensory radiculopathy S1 dermatome, that claim is now 
substantiated.  As such, the filing of a notice of disagreement 
as to the disability rating assigned does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 
3.159(b)(3).  Rather, the Veteran's appeal as to the disability 
rating assigned triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. 
§ 3.103.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefits 
allowed by the evidence and the law.  The Board observes that as 
for rating the Veteran's sensory radiculopathy S1 dermatome, the 
relevant criteria have been provided to the Veteran, including in 
the October 2009 rating decision.  In October 2007 the Veteran 
received notice regarding the assignment of a disability rating 
and/or effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

By correspondence dated in October 2007 and January 2009 the 
Veteran was informed of the evidence and information necessary to 
substantiate the low back increased rating claim, the information 
required to enable VA to obtain evidence in support of the claim, 
the assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that should 
be submitted if there was no desire for VA to obtain such 
evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of 
the need for evidence demonstrating an increase in the severity 
of his low back disability and the effect that his low back 
disability has on his employment.  Vazquez-Flores v. Shinseki, 24 
Vet. App. 94 (2010).  Importantly, the Board notes that the 
Veteran is represented in this appeal.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006).  The Veteran has submitted argument 
and evidence in support of the appeal.  Based on the foregoing, 
the Board finds that the Veteran has had a meaningful opportunity 
to participate in the adjudication of the low back increased 
rating claim such that the essential fairness of the adjudication 
is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA and private records.  The Veteran has 
undergone VA examinations that addressed the medical matters 
presented on the merits by this appeal.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they included 
an examination of the Veteran and elicited his subjective 
complaints.  The VA examinations described the Veteran's 
disabilities in sufficient detail so that the Board is able to 
fully evaluate the claimed disabilities.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining VA 
examinations with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4). 

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Thus, the Board 
must consider whether the Veteran's low back disability is 
entitled to staged ratings for any time during the appeal period.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the service-
connected sensory radiculopathy S1 dermatome appeal is from the 
initial rating assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during the 
appeal period, based on the facts found, must also be considered.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, all the evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

I.  Low back

Service connection for chronic low back pain (currently 
characterized as lumbar degenerative joint disease with chronic 
low back pain with mild radiculopathy) was granted in a July 2002 
RO decision, which assigned a 10 percent rating, effective 
December 3, 2001.  The August 2008 rating decision denied a 
rating in excess of 20 percent for the Veteran's low back 
disability, and an October 2009 rating decision increased the 
rating for the Veteran's low back disability to 40 percent 
disabling, effective October 15, 2007.

The Veteran's claim for an increased rating for service-connected 
low back disability was received on October 15, 2007, and the 
rating period on appeal is from October 15, 2006, one year prior 
to the date of receipt of the increased rating claim.  38 C.F.R. 
§ 3.400(o)(2).

Lumbosacral strain, degenerative arthritis of the spine, and 
intervertebral disc syndrome (not based on incapacitating 
episodes) are evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, and 5243.  Unfavorable ankylosis of 
the entire thoracolumbar spine warrants a 50 percent rating.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 60 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
Note (1) to Diagnostic Code 5243 defines an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.

In May 2008 and October 2009 the Veteran underwent VA 
examinations of the spine; diagnoses from those examinations 
included both degenerative joint disease and degenerative disc 
disease of the lumbar spine.  A November 2006 private MRI also 
revealed degenerative changes at L5-S1.  The Veteran has received 
epidural injections for pain relief, including most recently in 
June 2009, and indicated that he was taking Vicoden three times a 
day.

At the VA examinations, the Veteran has indicated that he could 
only sit for ten minutes at a time and could only stand for an 
hour or so.  He stated that he had to lay down for at least an 
hour when severe back pain was present.  He also indicated that 
he had severe spinal flare-ups five times per week.  The October 
2009 VA examiner noted that certain activities such as chores, 
shopping, exercise, recreation, sports, and traveling were 
moderately affected by the low back disability, and further noted 
that the Veteran's low back pain, decreased mobility, and 
problems with lifting and carrying effected the Veteran's 
occupational activity.

At his March 2010 Board hearing the Veteran essentially indicated 
(March 2010 Board hearing transcript, page 6) that he would 
sometimes have difficulty getting out of bed due to back pain 
following days in which he had been unable to sit down and rest; 
he denied that he needed an assistive device for walking.  He 
stated (March 2010 Board hearing transcript, page 9) that he was 
unable to adequately perform his job as a chauffeur due to the 
fact that he had difficulty handling luggage.  He stated (March 
2010 Board hearing transcript, page 10) that he was unable to 
bartend at his wife's business as he was unable to stand for 
prolonged periods.  The Veteran stated (March 2010 Board hearing 
transcript, page 13) that he was currently taking college courses 
and the teachers and the school had been willing to accommodate 
him with his back problems.

Lay statements submitted in support of the Veteran's claim 
essentially indicated that the Veteran, due to back problems, had 
been unable to perform certain duties associated with his 
employment.

The evidence of record does not demonstrate unfavorable ankylosis 
of the entire thoracolumbar spine.  The Board notes that at the 
May 2008 VA spine examination the Veteran had thoracolumbar 
active and passive flexion to 10 degrees, and extension to 20 
degrees.  At the October 2009 VA spine examination the Veteran 
had thoracolumbar active flexion to 10 degrees, and extension to 
15 degrees.  Accordingly, the evidence of record also does not 
demonstrate approximate unfavorable ankylosis of the entire 
thoracolumbar spine, even when considering the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this regard, the October 2009 VA examiner, while 
noting that the Veteran's spine muscles had tenderness, also 
noted that no atrophy or weakness was present.  While indicating 
that there was objective evidence of pain following repetitive 
motion, the examiner also indicated that there was no additional 
limitation of motion after three range of motion repetitions.  
The May 2008 VA examination reflected additional loss of active 
flexion on repetitive use identified as no less than from zero to 
15 degrees, with increased pain.  There was no additional 
limitation of active lateral flexion or rotation on repetitive 
use.

As for incapacitating episodes, while the Veteran and lay 
statements have noted that the Veteran would have to lay down and 
rest in an effort to alleviate his back pain, bed rest prescribed 
by a physician has not been shown or asserted.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated separately 
under an appropriate Diagnostic Code.  As for neurologic 
impairment, the Board notes that service connection is already in 
effect for left lower extremity radiculopathy, and right lower 
extremity radiculopathy has not been shown or asserted; there is 
no indication of any bladder or bowel problems associated with 
his low back disability.

In short, the preponderance of the evidence is against a rating 
in excess of 40 percent for the Veteran's low back disability.

II.  Sensory radiculopathy S1 dermatome

Following receipt of the Veteran's December 2008 claim for left 
leg sciatica, and based on the results of an October 2009 VA 
neurology examination, an October 2009 rating decision granted 
the Veteran service connection for sensory radiculopathy S1 
dermatome, and assigned a 20 percent initial rating, effective 
October 15, 2007.

Under Diagnostic Code 8521 for the external popliteal (common 
peroneal) nerve, a 20 percent rating is assigned for moderate 
incomplete paralysis, a 30 percent rating is assigned for severe 
incomplete paralysis, and a 40 percent rating is assigned for 
severe complete paralysis, manifested by foot drop and slight 
droop of first phalanges of all toes, loss of dorsiflexion of the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of foot abduction, weakened 
adduction, and anesthesia affecting the entire dorsum of the foot 
and toes.

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  Id.

At an October 2009 VA examination the Veteran was diagnosed with 
sensory radiculopathy S1 dermatome associated with his service-
connected low back disability.  At the October 2009 VA 
examination the Veteran indicated that he had pain in his left 
buttock and left thigh at the end of the day, and stated that he 
was taking Motrin that helped with his leg pain.  Examination 
revealed that the Veteran's muscle function and sensory function 
in the left lower extremity were normal.  Left knee and left 
ankle reflexes were 2+; there was some abnormal muscle tone, but 
the examiner stated that no joint function was affected by the 
Veteran's nerve disorder.  Neuralgia was present, but there was 
no paralysis or neuritis.  The examiner noted that certain 
activities such as chores, shopping, exercise, recreation, 
sports, and traveling were moderately affected by the left lower 
extremity disability.

At his March 2010 Board hearing the Veteran essentially indicated 
(March 2010 Board hearing transcript, page 4) that he had 
radiculopathy in the left leg only.  He would sometimes (March 
2010 Board hearing transcript, page 6) have difficulty getting 
out of bed due to back pain following days in which he had been 
unable to sit down and rest.  He stated (March 2010 Board hearing 
transcript, page 9) that he was unable to adequately perform his 
job as a chauffeur due to the fact that he had difficulty 
handling luggage.  He indicated (March 2010 Board hearing 
transcript, page 10) that he was unable to bartend at his wife's 
business as he was unable to stand for prolonged periods.  The 
Veteran stated (March 2010 Board hearing transcript, page 13) 
that he was currently taking college courses and the teachers and 
the school had been willing to accommodate him with his back 
problems.

In determining whether the Veteran's left lower extremity 
disability warrants a disability rating in excess of 20 percent, 
the Board finds it significant that the Veteran does not require 
the use of an assistive device for ambulation nor does his left 
lower extremity present more severe symptoms, such as a foot 
drop.  In this regard, the Veteran at the October 2009 VA 
neurological examination demonstrated that he had normal left 
ankle plantar flexion, and left ankle and left knee reflexes were 
both 2+.  Further, the October 2009 VA neurological examiner 
specifically indicated that no function of any joint was affected 
by the Veteran's nerve disorder.  The Veteran also had a normal 
left lower extremity muscle strength and sensory function report.  
In short, the Board concludes that the Veteran's left lower 
extremity disability does not more nearly approximate severe 
incomplete paralysis.

As such, the Board finds that the preponderance of the evidence 
is against an initial rating in excess of 20 percent for the 
Veteran's left lower extremity disability.

Finally, with regard to both of the Veteran's increased rating 
claims, the Board must assess the competence and credibility of 
the Veteran and the lay statement submitted in support of the 
Veteran's claim.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  The Board acknowledges that the Veteran and his co-
workers are competent to give evidence about what they observe or 
experience concerning his low back and left lower extremity 
disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The 
Board finds the Veteran and the authors of the lay statements to 
be credible and consistent in their reports of the low back and 
left lower extremity pain that the Veteran experiences.  However, 
as with the medical evidence of record, the accounts of the 
Veteran's symptomatology are consistent with the ratings 
currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected low back and left lower extremity 
disabilities are not so unusual or exceptional in nature as to 
render the schedular ratings inadequate.  The Veteran's 
disabilities have been evaluated under the applicable diagnostic 
codes that have specifically contemplated the level of 
occupational impairment caused by his service-connected 
disabilities.  The evidence does not reflect that the Veteran's 
lumbar spine disability or left lower extremity disability, 
alone, has caused marked interference with his employment (or 
with the Veteran's college coursework) or necessitated any 
frequent periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 40 percent for lumbar degenerative joint 
disease with chronic low back pain is denied.

An initial rating in excess of 20 percent for sensory 
radiculopathy S1 dermatome is denied.


REMAND

As for the issue of entitlement to a TDIU, the Board notes that 
the AOJ last adjudicated the TDIU issue in an August 2009 
statement of the case (the August 2009 statement of the case had 
been issued as a "corrective" to a June 2009 statement of the 
case).  While the Veteran's June 2009 VA Form 9 was not entirely 
consistent, a fair reading of that document (especially in light 
of the testimony given at the March 2010 Board hearing) causes 
the Board to construe the Veteran's June 2009 VA Form 9 as a 
substantive appeal as to the issue of entitlement to a TDIU.  In 
addition to the fact that pertinent evidence pertaining to the 
issue of TDIU has been added to the claims file subsequent to the 
August 2009 statement of the case, the Board also notes that the 
October 2009 rating decision granted the Veteran service 
connection for sensory radiculopathy S1 dermatome, and assigned a 
20 percent initial rating.  As such, the AOJ must adjudicate the 
TDIU issue prior to consideration by the Board.


Accordingly, the case is REMANDED for the following action:

The AOJ should adjudicate the claim of 
entitlement to TDIU.  If the benefit 
sought is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the Veteran 
and his representative (if any) should be 
afforded the appropriate period to 
respond.  The case should then be returned 
to the Board for appellate consideration, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


